UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RYAN JHAGROO,
                                  Petitioner,
                                                                      1:19-CV-3689 (CM)
                     -against-
                                                                          ORDER
 IMMIGRATION COURTS,
                                  Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated November 13, 2019, the Court granted Petitioner, who appears pro se and

is currently incarcerated in the Mohawk Correctional Facility, leave to file an amended petition

for a writ of habeas corpus within sixty days of the date of that order. 1 The Court construed that

portion of Petitioner’s original habeas corpus petition that challenged a 2014 order of removal as

a petition for review, and denied it for lack of jurisdiction without prejudice to Petitioner’s filing

a petition for review in the appropriate Court of Appeals. The Court also granted Petitioner leave

to file an amended petition that complied with the requirements of Rule 2(c) of the Rules

Governing Section 2254 Cases in the United States District Courts.

       On November 25, 2019, the Court received Petitioner’s amended petition, which he

drafted using the form for seeking habeas corpus relief under 28 U.S.C. § 2241. In his amended

petition, Petitioner checks the boxes showing that he is challenging (1) how his sentence is being

executed, (2) his pretrial detention, (3) his immigration detention, (4) an unspecified detainer,

and (5) the validity of his conviction or sentence. (ECF 5, at 2.) He asserts that his federal

administrative immigration proceedings are pending. He asks the Court “to seek me prevention

against torture and keep me in the US due to the fact I fear for my life and want my deportation



       1
           Petitioner has paid the filing fee to bring this action.
to be [postponed] or cancelled.” (Id. at 8.) He may also be challenging his conviction or sentence

that was issued by a state court in Suffolk County, New York. (See id. at 1-2.)

       As the Court discussed in its November 13, 2019 order, the Court has no jurisdiction to

consider any challenge Petitioner makes to an order of deportation or removal because such a

challenge can only be brought in a petition for review in the appropriate Court of Appeals. (ECF

4, at 3-4); see 8 U.S.C. § 1252(a)(5), (b)(2), (g). In that order, the Court understood Petitioner’s

allegations in his original petition as asserting a challenge to what appeared to be a 2014 order of

removal. (See ECF 4 at 3-4.) In his amended petition, Petitioner states that his immigration

proceedings are pending and asks the Court to postpone or cancel his deportation. The Court

therefore understands the amended petition as challenging, in part, an order of deportation or

removal that Petitioner is also challenging in pending administrative immigration proceedings.

The Court construes that portion of the amended petition as a petition for review and denies it for

lack of jurisdiction without prejudice to any challenge Petitioner may make to an order of

deportation or removal in the appropriate Court of Appeals.

       Petitioner is currently serving a state sentence – he is not held in immigration detention.

And while he seems to challenge an order of deportation or removal, and states that his

immigration proceedings are pending, he makes brief references to his Suffolk County

conviction and sentence and checks the boxes in his amended petition form showing that he may

be challenging that conviction or sentence. To the extent that Petitioner seeks habeas corpus

relief from his Suffolk County conviction or sentence, this Court is not the proper venue for

those claims. Because Suffolk County lies within the Eastern District of New York, see 28

U.S.C. § 112(c), the proper venue for a petition for a writ of habeas corpus challenging a Suffolk


                                                  2
County conviction or sentence – a petition brought under 28 U.S.C. § 2254 – is the United States

District Court for the Eastern District of New York. See Local Civil Rule 83.3 (“Unless otherwise

provided by statute, applications for a writ of habeas corpus made by persons under the judgment

and sentence of a court of the State of New York shall be filed, heard and determined in the

District Court for the district within which they were convicted and sentenced . . . .”).

Accordingly, the Court denies Petitioner habeas corpus relief from his Suffolk County

conviction or sentence without prejudice to Petitioner’s filing a § 2254 habeas corpus petition in

the proper venue, the United States District Court for the Eastern District of New York. See 28

U.S.C. § 1406(a).

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Petitioner and note

service on the docket. The Court denies the amended petition.

       The Court understands the amended petition to, in part, challenge an order of deportation

or removal. The Court construes that portion of the amended petition as a petition for review and

denies it for lack of jurisdiction without prejudice to Petitioner’s filing a petition for review in

the appropriate Court of Appeals. 8 U.S.C. § 1252(a)(5), (b)(2), (g).

       The Court denies the remainder of the amended petition in which Petitioner challenges a

Suffolk County conviction or sentence without prejudice to Petitioner’s filing a petition for a writ

of habeas corpus under 28 U.S.C. § 2254 in the proper venue for such a petition, the United

States District Court for the Eastern District of New York. See 28 U.S.C. § 1406(a).

       Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue under 28 U.S.C. § 2253.


                                                   3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Court also directs the Clerk of Court to docket this order as a “written opinion”

within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   December 20, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
